Citation Nr: 0124602	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  91-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

1.  Entitlement to an increased evaluation for the service-
connected right knee disability manifested by synovitis, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected right knee disability manifested by arthritis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for the service-
connected low back disability, evaluated as 10 percent 
disabling prior to May 31, 1990.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
February 1975.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of July 1990 
by the RO.  

This case was previously remanded by the Board in February 
1991, December 1993, April 1995 and February 1997 for 
additional development of the record.  



FINDINGS OF FACT

1.  The service-connected right knee disability is shown to 
be manifested by x-ray evidence of degenerative joint disease 
and current findings of instability of only a minimal degree; 
severe lateral instability or recurrent subluxation is not 
shown.  

2.  The veteran's range of motion of the right knee is shown 
to likely be limited to 15 degrees of extension when 
additional loss of range of motion due to pain and flare-ups 
is considered during the entire appeal period.

3.  The medical evidence of record indicates the veteran 
filed an informal claim for an increased evaluation for his 
service connected back disability during a VA hospitalization 
which began on November 27, 1989 when he began receiving 
treatment for his worsening service-connected back 
disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected right knee disability on 
the basis of instability or recurrent subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Code 5257 (2001).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected right knee disability on the basis 
of arthritis with functional loss of motion due to pain have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5258, 5259, 
5260, 5261 (2001).  

3.  An earlier effective date, of November 27, 1989, for the 
assignment of a 60 percent rating for the veteran's service 
connected back disability is warranted.  38 U.S.C.A. §§ 5110, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.157, 3.321, 3.340, 3.341, 3.400, 4.16 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling due 
to synovitis.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities, found in 38 C.F.R. 
Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran presently contends that the severity of his 
service connected right knee disability is greater than that 
reflected by the current 20 percent evaluation.  In such 
cases, VA has a duty to assist the veteran in developing 
facts which are pertinent to his claim.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA 2000).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified of the 
evidence necessary to complete his application for a claim 
for an increased rating for his right knee disorder.  The 
evidence of record includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements of the veteran in 
support of his claim.  

The Board is unaware of any additional evidence which is 
available in connection this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See generally VCAA 2000, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Service connection for a right knee disability was granted 
via a rating decision October 1975.  An evaluation of 10 
percent was assigned under Diagnostic Code 5020, for 
synovitis.  

A rating decision of December 1997 increased this evaluation 
to 20 percent, and rated the condition analogously under 
Diagnostic Code 5257, for instability of the knee.  An 
examination had shown findings of a +1 medial laxity and 
questionable +1 anterior cruciate drawer sign.  

The report of a VA examination, dated in June 1995, shows the 
veteran complaining of varying degrees of pain, popping and 
swelling in the right knee.  He reported having no locking of 
the knee, but did note a buckling sensation.  An examination 
revealed mild patellar femoral crepitation with a range of 
motion of 0 to 135 degrees.  No instability was noted.  

The report of a VA examination, conducted in August 1997, 
shows the veteran complaining of constant pain in the right 
knee, periodic swelling and buckling about three times per 
week, but he reported no falls.  The examination showed mild 
+1 medial laxity, but the examiner noted that this was less 
in the right knee than the left.  He also had a questionable 
+1 anterior cruciate drawer sign, though he guarded on this 
maneuver.  

Diagnoses of symptomatic arthrofibrosis/arthrosis of the 
right knee, post traumatic; questionable right popliteal 
fossa, clinical evidence of degenerative joint disease, and 
chronic grade II sprain of the right knee affecting the 
medial collateral ligament and anterior cruciate ligament 
were entered.  

The report of a Magnetic Resonance Imaging (MRI) examination 
of the right knee, dated in September 1997, shows the medial 
and lateral collateral ligaments were intact, and the 
quadriceps and patellar tendons as well.  The anterior and 
posterior cruciate ligaments showed no tear.  

The veteran's right knee disability is currently evaluated as 
20 percent disabling for moderate, recurrent subluxation or 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, is assigned a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, is assigned a 20 percent 
rating.  Impairment of the knee, with recurrent subluxation 
or lateral instability which is severe, is assigned a 30 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5257 (2001).  

After a full review of the record, the Board concludes that 
the objective evidence as a whole does not support a finding 
that a rating in excess of 20 percent for the service-
connected right knee disability manifested by instability is 
warranted.  The Board recognizes that the veteran has 
reported having pain of the right knee with weakness, 
swelling and buckling.  

However, the objective medical evidence, including the most 
recent findings shown on VA examination in August 1997, 
showed only slight instability.  The Board notes that there 
is no objective evidence of severe recurrent subluxation or 
lateral instability.  Thus, the veteran is not entitled to a 
rating greater than 20 percent for the service-connected 
right knee disability, manifested by synovitis with 
instability, pursuant to 38 C.F.R. § 4.71a Diagnostic Code 
5257 (2001).  


Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling due 
to traumatic arthritis and loss of range of motion.

As noted hereinabove, service connection for a right knee 
disability was granted via a rating decision October 1975.  
An evaluation of 10 percent was assigned under Diagnostic 
Code 5020, for synovitis.  

A rating decision of December 1997 increased this evaluation 
to 20 percent, and rated the condition analogously under 
Diagnostic Code 5257, for instability of the knee.  A rating 
decision of April 1998 assigned a separate 10 percent 
evaluation for the right knee disability based on evidence of 
degenerative joint disease effective on August 28, 1997.  

As noted previously, VA has a duty to assist the veteran in 
developing facts which are pertinent to his claim for an 
increased rating.  See generally Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA 2000).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified of the 
evidence necessary to complete his application for a claim 
for an increased rating for his right knee disorder.  

The evidence of record includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements of the veteran in 
support of his claim.  The Board is unaware of any additional 
evidence which is available in connection this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally VCAA 
2000, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board notes that, in July 1997, the Office of General 
Counsel of VA issued a Precedent Opinion which provided that 
a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (Jul. 24, 1997).  As noted, the veteran is 
currently rated 20 percent disabled for his right knee 
disability under Diagnostic Code 5257.  

A review of the pertinent medical evidence of record shows 
the veteran undergoing VA examination in October 1990.  An 
examination of his right knee showed x-ray evidence of 
moderate degenerative joint disease with no functional 
disability noted.  Both knees measured 16 1/4 inches in 
circumference.  There was no swelling, redness or tenderness.  
There was no evidence of muscle atrophy and deep tendon 
reflexes were present.  No range of motion was noted.  

The report of a VA examination of the knees, conducted in 
August 1991, shows the veteran with a range of motion of the 
right knee from 0 degrees of extension to 90 degrees of 
flexion.  Crepitance was moderate.  Pain on motion was 
directly observed.  Weight bearing, gait on toes, and gait on 
heels were all painful and difficult.  

The report of a VA examination, dated in June 1995, shows the 
veteran complaining of varying degrees of pain, popping and 
swelling in the right knee.  He reported no locking of the 
knee, but did note a buckling sensation.  Examination 
revealed mild patellar femoral crepitation with a range of 
motion of 0 to 135 degrees.  Tenderness was evident over both 
joint fissures and both medial/lateral articular facets of 
the patella.  No swelling, erythema or effusion was present.  
Mild atrophy of the vastus medialis on the right was present.  
A diagnosis of mild degenerative joint disease clinically in 
the right knee with mild arthrofibrosis and resolved 
synovitis was entered.  

The report of a VA examination, conducted in August 1997, 
shows the veteran complaining of constant pain in the right 
knee, periodic swelling, and buckling about three times per 
week, but he reported no falls.  Physical examination showed 
mild +1 medial laxity, but the examiner noted that this was 
less in the right knee than the left.  He also had a 
questionable +1 anterior cruciate drawer sign, though he 
guarded on this maneuver.  A range of motion of extension 5 
degrees to 140 degrees of extension was noted.  
Patellofemoral crepitation was evident with this motion.  
There was a 1 1/2 cm of atrophy of the right thigh.  Manual 
testing revealed good strength but pain in both knees.  

The VA examiner opined that the degree of additional loss of 
range of motion due to pain or flare up would result in lack 
of extension by 15 degrees and with flexion of 90 degrees 
rather than what was shown on examination.  Diagnoses of 
symptomatic arthrofibrosis/arthrosis of the right knee, post 
traumatic; questionable right popliteal fossa, clinical 
evidence of degenerative joint disease, and chronic grade II 
sprain of the right knee affecting the medial collateral 
ligament and anterior cruciate ligament were entered.  

The report of a Magnetic Resonance Imaging (MRI) examination 
of the right knee, dated in September 1997, showed the medial 
and lateral collateral ligaments were intact, and the 
quadriceps and patellar tendons as well.  The anterior and 
posterior cruciate ligaments showed no tear.  

The veteran's right knee disability is currently evaluated as 
10 percent disabling for degenerative joint disease with loss 
of range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees. 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  At the most recent VA examination 
in August 1997, extension of the knee was performed to 5 
degrees, and flexion was limited to no more than 140 degrees.  
Consequently, the Board must address whether the veteran's 
right knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

In the report of the August 1997 VA examination the examiner 
noted that pain would result in the veteran lacking 15 
degrees of extension.  The veteran's arthritis is documented 
by x-ray studies, and there is satisfactory evidence of 
painful motion.  The Board finds, therefore, that a rating of 
20 percent is warranted for the demonstrated right knee 
functional loss pursuant to Diagnostic Codes 5003 and 5261, 
as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The objective evidence of record has shown similar findings 
regarding range of motion throughout the period of appeal.  
Only recently has there been a professional opinion rendered 
regarding the effect of pain on the functional loss of range 
of motion for this disability.  Throughout the period of 
appeal, however, the veteran's complaints regarding pain, and 
objective demonstrations of pain, have been consistent.  

Thus, the Board finds that the 20 percent rating is warranted 
for the entire period of this appeal.  

Furthermore, the preponderance of the evidence is against an 
evaluation greater than 20 percent for disability affecting 
the right knee due to arthritis and loss of motion due to 
pain pursuant to Diagnostic Codes 5260 and 5261.  


Entitlement to an increased evaluation, in excess of 10 
percent, for low back strain prior to May 31, 1990.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 38 C.F.R. § 3.1(r) (2001).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined as 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant."  38 C.F.R. 
§ 3.155.  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

The date of admission to a VA hospital will be accepted as 
the date of receipt of a claim.  The provisions of this 
paragraph apply only when such reports related to treatment 
of a disability for which service connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
hospital admission.  38 C.F.R. § 3.157(b)(1)  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1).  Paragraph two 
provides that for disability compensation, the effective date 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

As noted previously, VA has a duty to assist the veteran in 
developing facts which are pertinent to his claim.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (VCAA 2000).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified of the 
evidence necessary to complete his application for a claim 
for an earlier effective date for a rating of 60 percent for 
his low back disorder.  

The evidence of record includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements of the veteran in 
support of his claim.  The Board is unaware of any additional 
evidence which is available in connection this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally VCAA 
2000, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Service connection for a low back disorder was granted via a 
rating decision of October 1975.  An evaluation of 10 percent 
was assigned.  

A rating decision of April 1992 increased this evaluation to 
40 percent.  An effective date of September 22, 1990 was 
assigned.  A rating decision of June 1994 changed the 
effective date of the 40 percent rating to May 31, 1990, 
noting that the veteran had filed a formal claim that was 
received on that date.  

A rating decision of April 1998 increased the 40 percent 
evaluation to 60 percent, the maximum allowable under the 
rating code for the veteran's intervertebral disc disease, 
and assigned an effective date of May 31, 1990.  

During the course of this claim, from a Board Remand dated in 
December 1993 forward, the issue of entitlement to an 
increased evaluation for the veteran's back disability prior 
to May 31, 1990 has been noted to be an issue on appeal.  The 
Board now best characterizes this as a claim for an earlier 
effective date for the 60 percent disability evaluation 
currently assigned for the veteran's back disability.  

The evidence of record indicates that the veteran underwent 
VA hospitalization primarily for complications related to a 
cerebrovascular accident from November 27, 1989 to April 6, 
1990.  Progress notes, dated on November 29, 1989 show 
chronic low back pain.  He received trigger point injections 
as treatment of his service-connected back disability on 
December 27, 1989, and January 12, 1990.  

As noted, subsequent to his discharge in April 1990, the 
veteran submitted a formal claim for an increased rating of 
his service-connected back disability.  This claim was 
received on May 31, 1990.  The Board notes, however, that in 
January 1990 the veteran submitted a VAF 21-4138 in which he 
specifically requested that his service connected claim be 
reopened and reevaluated.  He noted that he had been 
hospitalized since November 27, 1989.  The Board concludes 
that this request constituted an informal claim.  

As indicated, the date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  Although the 
veteran's primary treatment during the hospital stay from 
November 27, 1989 to April 6, 1990 was for complications from 
a cardiovascular accident, the record does show complaints 
and treatment for a worsening service connected back 
disability.  

The record shows that the veteran was hospitalized on 
November 27, 1989.  Shortly afterward he complained of 
increased symptomatology related to his service connected 
back disability.  In January 1990, he filed an informal claim 
for an increased evaluation for his service connected back 
disability.  On May 31, 1990 a formal claim for an increased 
evaluation was received by the RO.  

The Board concludes that the earliest date as of which it is 
factually ascertainable that an increase in the veteran's low 
back disability occurred was during his hospitalization for 
treatment of a cardiovascular accident.  As the veteran 
received treatment for his service connected back disability 
during this hospitalization, the Board finds that, in 
accordance with 38 C.F.R. § 3.157(b)(1), the date of 
admission to the VA hospital, November 27, 1989, will be 
accepted as the date showing increased low back disability.  

Thus, the Board concludes that an earlier effective date, of 
November 27, 1989 is in order for the assignment of a 60 
percent evaluation for the service-connected low back 
disability.  




ORDER

An increased rating in excess of 20 percent for the service-
connected right knee disability on the basis of instability 
is denied.  

An increased rating, not to exceed 20 percent, for the 
service-connected right knee disability on the basis of 
degenerative joint disease with loss of motion due to pain is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An earlier effective date of November 27, 1989 for the 
assignment of a 60 percent evaluation for the service-
connected low back disability is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  



REMAND

When a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible and submits 
evidence of unemployability, the requirements of 38 C.F.R. 
§ 1.55(a) are met, and VA must consider a claim for a total 
disability rating due to individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disabilities, 
particularly any who have indicated that 
he was unable to work because of these 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected disabilities preclude 
him from obtaining and maintaining 
employment.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
the service-connected disabilities alone 
prevent the veteran from securing and 
following substantially gainful 
employment.  Complete rationale for the 
opinions expressed should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the TDIU issue.  If the 
benefit sought on appeal is not granted, 
the veteran should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

